Citation Nr: 0413080	
Decision Date: 05/20/04    Archive Date: 05/28/04	

DOCKET NO.  04-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
VARO in Fargo which granted service connection for bilateral 
tinnitus, and assigned a 10 percent disability evaluation, 
effective December 21, 1999, the date of receipt of the 
veteran's claim.  Service connection for bilateral hearing 
loss was also granted.  A noncompensable evaluation was 
assigned, effective December 21, 1999.  

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2003).

The Board notes that service connection is also in effect for 
post-traumatic stress disorder, rated as 100 percent 
disabling, and arthritis of the left knee, rated as 
20 percent disabling.  


FINDINGS OF FACT

1.  The veteran has tinnitus resulting from acoustic trauma 
sustained while in service.  

2.  The 10 percent evaluation currently assigned for tinnitus 
is the maximum schedular evaluation that may be assigned for 
bilateral tinnitus.


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.87, Diagnostic 
Code 6260 (2003); VAOPGCPREC 2-03.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the claim of entitlement to an increased 
initial disability rating for tinnitus because 10 percent is 
the maximum rating provided in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2003).  
The veteran and his representative assert that he is entitled 
to separate 10 percent ratings for each ear because he has 
tinnitus in each ear and the Rating Schedule warrants a 
separate 10 percent evaluation for each ear.  

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

In Holliday v. Principi, 14 Vet. App. 282 (2001), the United 
States Court of Appeals for Veterans Claims (Court) 
determined that the provisions of the VCAA are potentially 
applicable to all claims filed on and after the date of 
enactment in November 2000, or filed before the date of 
enactment, but not yet final as of that date.

However, as will be discussed below, the outcome of this case 
revolves around the interpretation of the relevant 
regulations.  The Court has held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) and 
cases cited therein.  Consequently, the VCAA is not at issue 
in this case.  

Although the veteran has been granted an initial 10 percent 
evaluation for tinnitus, the maximum schedular rating under 
38 C.F.R. § 4.87, Diagnostic Code 6260, it is claimed that he 
is entitled to a separate 10 percent rating for each ear.  In 
May 2003, the Rating Schedule was revised with respect to 
tinnitus.  Effective June 13, 2003, the following notes were 
added to Diagnostic Code 6260:

Note (2):  Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  

Note (3):  Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.  68 Fed. Reg. 25,823 (May 14, 2003).  

While the Board notes that the veteran was not previously 
given notice of the aforementioned revision for evaluating 
tinnitus, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof as there was no change in the actual diagnostic 
criteria.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  
The above Notes removed any ambiguity in the Rating Schedule 
by giving more explicit instructions for the evaluation of 
tinnitus under Diagnostic Code 6260.  Moreover, the revision 
in effect renders the veteran's claim for a separate 
evaluation for tinnitus in each ear moot, as separate 
evaluations are not available as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

VA's Office of the General Counsel recently issued an opinion 
on the instant issue that is binding on the Board to the 
effect that "tinnitus is the perception of sound in the 
absence of any acoustic stimulants."  VAOPGCPREC 2-03.  This 
opinion referenced the notice of proposed rulemaking 
resulting in the amendment to Diagnostic Code 6260 in May 
2003 for the medical explanation of the tinnitus:  

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that, in true tinnitus, the 
brain creates phantom sensations to 
replace missing inputs from the damaged 
inner ear, similar to the brain's 
creation of phantom pain in amputated 
limbs...true tinnitus, i.e., the 
perception of sound in the absence of an 
external stimulus, appears to arise from 
the brain rather than the ears.  

67 Fed. Reg. at 59, 033.

Based on this medical explanation, VA's Office of General 
Counsel found that the perception of noise is the disability 
identified in true tinnitus, and the source of this perceived 
noise is not in either or both ears.  The undifferentiated 
nature of the source of the noise that is tinnitus is the 
primary basis for VA's practice, as reflected in the notice 
of proposed rulemaking, of rating tinnitus as a single 
disease entity.  VAOPGCPREC 2-03.  Accordingly, it was 
determined that Diagnostic Code 6260 authorized a single 
10 percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  Further, as pointed out in the General Counsel 
opinion, a 1999 amendment to the Rating Schedule concerning 
tinnitus did not contain any language suggesting that a 
separate tinnitus rating could be awarded for each ear.  It 
was also noted that the May 2003 revision, as stated in the 
notice of proposed rulemaking "involved no substantive change 
and was consistent with current practice."  Thus, the May 
2003 amendment to Diagnostic Code 6260 merely restated the 
law as it existed both prior to and after the 1999 amendment.  
VAOPGCPREC 2-03.  Consequently, the assignment of an 
increased evaluation, that is, a separate evaluation for each 
ear, for tinnitus is not warranted.  

In view of the foregoing, the appeal is denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  It must be 
remembered that the Board is bound in its decisions by the 
regulations of VA, the instructions of the Secretary of VA, 
and the precedent opinions of the Chief Legal Office of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).  





ORDER

Entitlement to an initial disability rating in excess of 
10 percent for bilateral tinnitus is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



